DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2021 has been entered.  Claims 1, 3, 5-12 are pending in the application.  Claims 10-11 have been withdrawn.  Claims 2 and 4 are cancelled.  Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/22/2021.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over, Park et al. (2010, Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1).
Regarding claim 12, Park et al. discloses a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase [page 3 paragraph 1, Park et al.].  Park et al. does not explicitly disclose the MnAl alloy being metamagnetic however the examiner submits that metamagnetism would be expected to be present in the MnAl alloy of Park et al. as evidenced by Satoh.  Satoh discloses that when an MnAl alloy contains both a τ-MnAl phase and a γ2-MnAl phase in a ratio B/A of 0.2-21.0, where B is the area of τ-MnAl phase and A is the area of γ2-MnAl phase, then 2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism.  The examiner notes that the recitation of “formed by subjecting Mn and Al to temperature-controlled electrolysis and heat treatment” is a product by process limitation which, upon further consideration, does not impart any further structure to the claimed MnAl alloy because this method is a method of imparting metamagnetism which is already recited in the instant claim.  See MPEP 2113.  Accordingly as stated in MPEP, alternative rejections under U.S.C. 102/103 are appropriate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing 
Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1)
Regarding claim 1: 
Park et al. discloses a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase [page 3 paragraph 1, Park et al.].  Park et al. does not explicitly disclose the MnAl alloy being metamagnetic however the examiner submits that metamagnetism would be expected to be present in the MnAl alloy of Park et al. as evidenced by Satoh.  Satoh discloses that when an MnAl alloy contains both a τ-MnAl phase and a γ2-MnAl phase in a ratio B/A of 0.2-21.0, where B is the area of τ-MnAl phase and A is the area of γ2-MnAl phase, then antiferromagnetism is imparted to the τ-MnAl phase and metamagnetism is realized over a temperature range of -100°C to 200°C [0011-0012, 0090-0091, Table 1, Satoh].  As discussed above, Park teaches a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism.
Park et al. does not disclose a composition of MnbAl100-b wherein 45≤b≤50.  However Park et al. discloses the use of Mn54Al46 [page 2 paragraph 3, Park et al.], which is close to the claimed range.  The instant application discloses that the composition MnbAl100-b wherein 45≤b≤50 makes it possible to impart metamagnetism to the alloy 54Al46 alloy of Park et al. due to having the correct microstructure.  The examiner notes that the closeness of the composition ranges, along with the shared property of metamagnetism, of Park et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively Park et al. discloses that the τ-MnAl phase that forms has a composition of Mn50Al50 [page 2 paragraph 3, Park et al.], forming and measuring the properties was the goal of Park et al. [page 1 introduction, Park et al.] and so it would be obvious to use an alloy with an overall composition of Mn50Al50 for the formation of the τ-MnAl phase.  Satoh teaches that a composition of Mn50Al50 falls within the τ-MnAl phase and so would be expected to exhibit metamagnetism [Figure 7, Satoh].
Park et al. further discloses a τ-MnAl phase with a composition of Mn50Al50 [page 2 paragraph 3] which falls within the claimed range of MnaAl100-a wherein 48≤a<55.  The examiner notes that a prior art composition that falls within a claimed composition range anticipates said claimed range.  See MPEP 2131.03(I).
Regarding claim 3, as discussed above Park et al. discloses a MnAl alloy with crystal grains containing a τ-MnAl phase and a γ2-MnAl phase and Satoh teaches that the coexistence of γ2-MnAl phase with the τ-MnAl phase imparts an antiferromagnetic structure onto the τ-MnAl phase that is stable in a non-magnetic field state [0011, 0013, 0031] and so a person of ordinary skill in the art would expect the τ-MnAl phase of Park et al. to exhibit antiferromagnetism.
Regarding claim 5, as discussed above Park et al. discloses a τ-MnAl phase with a composition of Mn50Al50 [page 2 paragraph 3, Park et al.] which is near the claimed range of MnaAl100-a wherein 50<a<55, furthermore Park et al. discloses that the τ-MnAl phase composition range overlaps the claimed range of MnaAl100-a wherein 50<a<55 [page 2 figure 1, 
Regarding claim 6, Park et al. does not specifically disclose an order parameter of 0.85 or more in the τ-MnAl phase, however the examiner submits that an overlapping order parameter would have been expected or naturally flowed in the τ-MnAl phase of Park et al.  The instant specification discloses that the order parameter is of the disclosed alloy is initially low because it was formed through a low temperature method, electrolysis at 300°C or less, and in order to achieve the claimed order parameter the alloy must be annealed at a temperature of 400-600°C [0019, Satoh].  Park et al. produces a MnAl alloy at a high temperature, through melting in a tube furnace, and after producing the ingot it is then annealed at a temperature of 400-450°C [page 1 Calculations and Experiments, Park et al.].  The examiner submits that because Park et al. performs a heat treatment step that falls within the heat treatment performed by the instant specification, a similar overlapping range of an order parameter would have been expected or would have naturally flowed from the disclosure of Park et al.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 7, as discussed above Satoh teaches that a MnAl alloy containing a τ-MnAl phase and a γ2-MnAl phase in a ratio B/A of 0.2-21.0 realizes metamagnetism over a temperature range of -100°C to 200°C.  As discussed above, Park teaches a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism over a temperature range of -100°C to 200°C.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) as evidenced by Satoh (US 20200002790 A1) in view of McCallum et al. (2014, Practical Aspects of Modern and Future Permanent Magnets).
Regarding claim 8, as discussed above claim 1 is obvious by Park et al. as evidenced by Satoh.  Park et al. does not disclose the MnAl alloy in a powder form, however the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, McCallum et al. discloses when using magnets in motors, in order to minimize the cost of the motor it is important to make the size and shape of the magnets closely match the motor design and so magnets are converted to powders and injection molded to give flexibility in size and shape [page 462 paragraph 3, McCallum et al.], these motors including those used in hybrid and electric vehicles [page 452 paragraph 2, McCallum et al.].  Park et al. discloses that MnAl magnets are of interest for use in hybrid cars and electric vehicles.  It would have been obvious to one of ordinary skill in the art the turn the samples of Park et al. into powder form for the purpose of allowing size and shape flexibility for use in motors as evidenced by McCallum et al.
Regarding claim 9, as discussed above it would have been obvious to use the MnAl alloy of Park et al. in powder form for the purpose of allowing size and shape flexibility through injection molding for use in motors as evidenced by McCallum et al.
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/485,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/452,872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a metamagnetic MnAl alloy that is formed by electrolysis and heat treatment.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant first argues that because the alloy of Park et al. is obtained by a melting method that it would be the same as the comparative examples 10 and 12 of the instant application and thus not exhibit metamagnetism and further that the composition of the τ-MnAl phase would have the same composition.  The examiner cannot concur.  Applicant’s submission that the alloys of Park et al. and the comparative examples of the instant application is not accurate, as discussed above Park et al. discloses heat treating the alloy with an overlapping temperature as applicant teaches for samples that exhibit metamagnetism, whereas the comparative examples of the instant application were not heat treated and thus cannot be treated the same.  Examiner’s position is bolstered by applicant’s admission that heat treating imparts metamagnetism to the MnAl alloy [0019, instant spec.] and thus the comparative examples of the instant application lacking metamagnetism would not be evidence that the heat treated alloy of Park et al. would lack metamagnetism.  Further, as discussed above, Park et al. states that the Mn ratio in the alloy is 50% [page 2 paragraph 3, Park et al.], not 55% as applicant argues.
Applicant then argues that only the method of electrolysis and heat treatment can obtain metamagnetism in an MnAl alloy and so the alloy of Park et al. would not be metamagnetic because it instead was processed through melting in a tube furnace and annealed and so would only be ferromagnetic.  Applicant further argues that because Park et al. does not state that metamagnetism is present, then the property must not be present.  The examiner cannot concur.  As discussed above, Satoh et al. discloses that when an MnAl alloy contains both 2-MnAl phase in a ratio B/A of 0.2-21.0, where B is the area of τ-MnAl phase and A is the area of γ2-MnAl phase, then antiferromagnetism is imparted to the τ-MnAl phase and metamagnetism is realized over a temperature range of -100°C to 200°C [0011-0012, 0090-0091, Table 1, Satoh].  As further discussed above, Park teaches a MnAl alloy that contains 73.1% τ-phase and 26.9% γ2-phase, which gives a ratio of B/A=2.7, and so a person of ordinary skill in the art would expect the MnAl alloy of park to exhibit metamagnetism.  Applicant has not provided any evidence that the process of melting and heat treating as opposed to electrolysis and heat treating would cause the MnAl alloy of Park et al. to not feature metamagnetism.  See MPEP 2145(I).  Examiner notes that Park et al. not acknowledging a latent property such as metamagnetism does not render nonobvious an otherwise known invention.  See MPEP 2145(II).  
Applicant appears to be arguing that the values in page 3, left column, first paragraph of Park et al. indicates that the alloy is not metamagnetic.  This is not persuasive because no specific values have been stated in the instant application as being indicative of metamagnetism, and further if the values are critical it is noted that the saturation magnetization of Park et al., 98.3 emu/g, falls within the saturation magnetization associated with metamagnetism as seen in Figure 7 of the instant specification, wherein the values range from 25.5-116.1 emu/g, and the other value disclosed by Park et al. is not reported for the samples in Figure 7.  If applicant is of the position that the claimed alloy requires particular magnetization values contrary to that of Park et al. as argued above, applicant is invited to amend the claim accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734